J-S46002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.Y., A MINOR :      IN THE SUPERIOR COURT OF
                                   :           PENNSYLVANIA
                                   :
 APPEAL OF: C.F., MOTHER           :
                                   :
                                   :
                                   :
                                   :
                                   :      No. 1020 EDA 2018

                Appeal from the Order Dated March 2, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0000287-2018

 IN THE INTEREST OF: A.M.-E., A       :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.F., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1021 EDA 2018

              Appeal from the Order Entered March 2, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0052638-2010

 IN THE INTEREST OF: H.Y., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.F., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1022 EDA 2018

              Appeal from the Order Entered March 2, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0000288-2018

 IN THE INTEREST OF: S.M., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
J-S46002-18


                                      :
                                      :
 APPEAL OF: C.F., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1023 EDA 2018

              Appeal from the Order Entered March 2, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0052639-2010

 IN THE INTEREST OF: A.Q.M.-Y., A     :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.F., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1024 EDA 2018

              Appeal from the Order Entered March 2, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0052640-2010

 IN THE INTEREST OF: A.A.-Y., A       :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.F., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1025 EDA 2018

              Appeal from the Order Entered March 2, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0052641-2010


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

MEMORANDUM BY BOWES, J.:                   FILED SEPTEMBER 06, 2018




                                  -2-
J-S46002-18



       C.F. (“Mother”) appeals from the shelter care orders entered March 2,

2018, committing her six minor children, A.M.-E., born March 2005; S.M.,

born December 2007; A.Q.M.-Y., born December 2008; A.A.-Y., born

December 2009; S.Y., born April 2011; and H.Y., born November 2014, to the

care and custody of the Philadelphia County Department of Human Services

(“DHS”).1 We affirm.

       We summarize the facts and procedural history as outlined in the

juvenile court opinion. See Trial Court Opinion, 4/30/18, at 1-3; see also

N.T., 3/2/18, at 1-16. The family has been involved with DHS since 2010.

The most recent contact occurred in November 2017, when A.Q.M.-Y. was

taken to the Children’s Hospital of Philadelphia (“CHOP”) and diagnosed with

a fractured hand. Medical staff reported the matter to DHS. A subsequent

general protective services report averred that: 1) the five school-aged

children did not attend school; 2) Mother had mental health issues; and 3)

Mother was not concerned about the conduct of her children. The report was

substantiated.

       On February 15, 2018, the juvenile court adjudicated all six children

dependent and ordered DHS to supervise the family, obtain orders for

protective custody (“OPC”) for the children and place them in appropriate


____________________________________________


1 G.Y. (“Father”) did not separately appeal the orders, and is not a party to
this appeal.




                                           -3-
J-S46002-18



settings.2 At that hearing, DHS introduced evidence that S.Y. and H.Y. were

delayed in medical care.          It also presented its concerns about Mother’s

physical and mental health, the existence of domestic violence in the home,

and the parents’ failure to cooperate with the Community Umbrella Agency

(“CUA”) Turning Points for Children. Following the evidentiary hearing, DHS

twice attempted to visit the family home, but no one answered the door.

       A shelter care hearing was convened on March 2, 2018. DHS presented

the testimony of Malika Pierce, a DHS social worker, and Kaitlin Sullivan, the

CUA case manager. Mother was present and represented by counsel. The

children were represented by a child advocate attorney. Ms. Pierce testified

that she visited the children in their foster placements, they were safe, and

their needs were met. She further noted that Mother did not allow any of the

children to be interviewed alone, was hostile when speaking to the children,

and that both parents were uncooperative with CUA and refused to sign safety

plans and other necessary forms.               At the conclusion of the hearing, the

juvenile court entered a shelter care order that re-committed the six children

to the care and custody of DHS. The court referred Mother for drug screens

and mental health assessments, and permitted Mother and Father weekly

supervised visitations.




____________________________________________


2Mother did not request the notes of testimony from the February 15, 2018,
hearing and they are not contained in the certified record.

                                           -4-
J-S46002-18



      On March 28, 2018, Mother contemporaneously filed a timely notice of

appeal and a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Mother presents the following issues for our review:

      1. Whether the trial court abused its discretion or committed
      reversible error when it determined that allowing the children to
      remain in the home would be contrary to the welfare of the
      children and that reasonable efforts were made to prevent such
      placement as required by 42 Pa.C.S. [§§] 6325, 6332, and 6334
      and [Pa.R.J.C.P.] 1240, 1242(B)(3) and 1243.

      2. Whether the trial court abused its discretion or committed
      reversible error, when it failed to inquire whether the agency
      engaged in Family Finding before initially removing the children
      from the home as required by Act 55 of 2013 (P.L. 169, No. 25)
      and in failing to make a determination that reasonable efforts
      were made to place the children together as required by Act 115
      of 2010 (P.L. 1140, [No.] 115).

Mother’s brief at 5.

      Prior to reaching the merits of Mother’s appeal, we must first determine

whether she has preserved her issues.           When filing her initial Rule

1925(a)(2)(i) statement, Mother neglected to raise any issues. Instead, she

requested additional time to file a supplemental statement of errors following

receipt of the relevant notes of testimony.       However, no supplemental

statement appears in the certified record. Additionally, Mother did not raise

either of her current issues during the shelter care hearings. In explaining its

decision to re-commit children to DHS for placement, the juvenile court

addressed Mother’s first issue sua sponte in its Pa.R.A.P. 1925(a) opinion.




                                     -5-
J-S46002-18



However, the juvenile court did not touch upon the substance of the second

claim that Mother presents for our review.

      Where a parent does not raise her issues at the hearing before the lower

court, these issues are waived for purposes of appeal. See In re B.C., 36
A.3d 601, 605 (Pa.Super. 2012); see also Pa.R.A.P. 302. Similarly, where a

parent does raise her issues in her concise statement of errors complained of

on appeal, she cannot raise such claims for the first time on appeal. Id.; see

also Pa.R.A.P. 1925(b)(4)(vii). Accordingly, despite the fact that Mother was

represented by counsel during the juvenile court proceedings and when she

initiated this appeal, she neglected to preserve any issues for our review.

Hence, we are constrained to find that the claims Mother raised for the first

time on appeal are waived. Moreover, assuming, arguendo, that the issues

that Mother asserts herein were raised below and preserved for our review,

her claims are meritless.

      We review the juvenile court’s determinations for an abuse of discretion.

In re L.Z., 111 A.3d 1164, 1174 (Pa. 2015). The Juvenile Act provides for

shelter care hearings in the following manner:

      (a) General rule.--An informal hearing shall be held promptly by
      the court or master and not later than 72 hours after the child is
      placed in detention or shelter care to determine whether his
      detention or shelter care is required under section 6325 (relating
      to detention of child), whether to allow the child to remain in the
      home would be contrary to the welfare of the child and, if the child
      is alleged to be delinquent, whether probable cause exists that the
      child has committed a delinquent act. Reasonable notice thereof,
      either oral or written, stating the time, place, and purpose of the
      hearing shall be given to the child and if they can be found, to his


                                     -6-
J-S46002-18


       parents, guardian, or other custodian.               Prior to the
       commencement of the hearing the court or master shall inform
       the parties of their right to counsel and to appointed counsel if
       they are needy persons, and of the right of the child to remain
       silent with respect to any allegations of delinquency. If the child
       is alleged to be a dependent child, the court or master shall also
       determine whether reasonable efforts were made to prevent such
       placement or, in the case of an emergency placement where
       services were not offered and could not have prevented the
       necessity of placement, whether this level of effort was reasonable
       due to the emergency nature of the situation, safety
       considerations and circumstances of the family.

42 Pa.C.S. § 6332.

       In her first issue, Mother argues that the evidence did not support the

trial court’s determination that the children should be removed from the

home.3 Mother’s brief at 7-8. She notes that she has cared for six children

largely on her own, that she was compliant with home visits, and that although

the children were afraid of Father, she has since separated from him. Id.

       The trial court addressed this issue in the following manner:

       The CUA case manager testified that there were concerns
       regarding the mother’s physical health and functioning as well as
       her cognitive functioning. There were also domestic violence
       concerns in the home (N.T., 3-2-18, p. 5). Furthermore, the five
       school-aged children were not enrolled in school all year. The
       mother did not get the two youngest children medical care in a
       timely fashion. (N.T., 3-2-18, p. 5). Moreover, despite CUA
       attempts to eliminate the need for the children to be removed
       from the home, the parents did not cooperate. The parents were
____________________________________________


3Mother cites no case law in support of her argument. Accordingly, she risks
waiver for that reason as well. See In re Estate of Whitley, 50 A.3d 203,
209-210 (Pa.Super. 2012) (noting that failure to cite to relevant legal
authority constitutes waiver of the claim on appeal); see also Pa.R.A.P.
2119(b), Pa.R.A.P. 2101. Although we have already found Mother’s claims
waived, we note with disapproval counsel’s failure to provide this Court with
any legal authority to support Mother’s position.

                                           -7-
J-S46002-18


      actively hiding the children from DHS and CUA (N.T., 3-2-18, pgs.
      4 and 11). The parents did not sign safety plans, FERPA’s [Family
      Educational Rights and Privacy Act forms], and single plan
      objectives. The CUA case manager testified that the mother was
      medicating the children with over the counter medication to make
      them sleep during the day (N.T., 3-2-18, p. 10). Lastly[,] the
      case manager stated that the mother had demonstrated hostility
      toward the children and has made inappropriate comments to the
      children (N.T., 3-2-18, pgs. 9-12).

Trial Court Opinion, 4/30/18, at 3-4. The court then concluded that DHS met

its burden of showing by clear and convincing evidence that allowing the

children to remain in the home would be contrary to their health, welfare, and

safety, and that reasonable efforts were made to prevent or eliminate the

need for removal of the children from the home. Id. As we discern no abuse

of discretion in these determinations, we would not disturb the juvenile court’s

orders on this basis.     In re N.A., 1116 A.3d 1144, 1148 (Pa.Super.

2015) (“[W]e will not overrule [the court’s] findings if they are supported by

competent evidence.”).

      In her second issue, Mother contends that the juvenile court erred by

failing to examine whether DHS engaged in family finding pursuant to

Pa.R.J.C.P. 1120 and 1149, and 62 P.S. § 1302.1. Mother’s brief at 9. She

notes that the children were placed in three separate general foster homes

rather than kinship placements, and that it was in the best interest of the

children to be placed together in kinship care. Id. at 9-10.

      The Rules of Juvenile Court Procedure provide that the court shall inquire

as to the efforts made by the county agency to comply with the family finding




                                     -8-
J-S46002-18



requirements pursuant to 62 P.S. § 1301 et seq.        The rules define family

finding as:

      the ongoing diligent efforts of the county agency, or its contracted
      providers, to search for and identify adult relatives and kin, and
      engage them in the county agency's social service planning and
      delivery of services, including gaining commitment from relatives
      and kin to support a child or guardian receiving county agency
      services.

Pa.R.J.C.P. 1120.

      Instantly, the juvenile court found that DHS made reasonable efforts to

eliminate the need to remove the children from the home. See Shelter Care

Order, 3/2/18, at 1. Further, the court, in its adjudication of dependency,

ordered the agency to continue to engage in family finding until further order

of the court. See Order, 2/15/18, at 2. However, Mother neither presented

evidence nor made any averment that a family member or relative exists with

whom the children could have been placed.        Moreover, since Mother and

Father were uncooperative or actively hostile when dealing with DHS and CUA,

it became necessary for the agency to remove the children from the home

immediately in order to preserve their safety and welfare. Hence, we find that

the juvenile court acted in the children’s best interests in removing them

before DHS completed long-term family finding.

      Orders affirmed.




                                     -9-
J-S46002-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/6/18




                          - 10 -